United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Plainfield, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1637
Issued: November 16, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 30, 2007 appellant filed a timely appeal from a decision of the Office of
Workers’ Compensation Programs dated May 18, 2007 awarding him a schedule award.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the schedule
award issue.
ISSUE
The issue is whether appellant has established that he has more than a nine percent
permanent impairment of the right upper extremity, for which he received a schedule award.
FACTUAL HISTORY
On November 17, 2005 appellant, then a 46-year-old carrier, filed a traumatic injury
claim alleging that he sustained a torn right shoulder rotator cuff on November 16, 2005 when he
tripped and fell on a sidewalk.1 The Office accepted the claim for a right shoulder rotator cuff
1

The employing establishment terminated appellant’s employment effective December 23, 2005.

tear and authorized right shoulder rotator cuff tendon repair, which was performed on
February 2, 2006. On January 2, 2007 appellant filed a request for a schedule award.
On April 6, 2007 Dr. Dale S. Snead, a treating physician, opined that appellant reached
maximum medical improvement on February 20, 2007. A physical examination revealed that
range of motion for the right shoulder included 100 degrees forward elevation, 120 degrees
abduction, 45 degrees external rotation “and internal rotation T11.” Using the American
Medical Association, Guides to the Evaluation of Permanent Impairment (fifth edition),
Dr. Snead stated:
“Using the figures of 16-40, 16-43, 16-46, and 16-35, the impairment rating is as
follows; (sic) based on loss of motion of forward elevation, abduction, and
internal rotation respectively, the impairment rating is 53 and 1 percent.
Weakness from all resisted motions totaled elevation of 6 percent, abduction of 3
percent, totaling 12 percent due to weakness and 9 percent due to loss of range of
motion.
“Using the combined chart on page 604, this total for upper extremity impairment
rating would be 20 percent of the upper extremity, which translates to 12 percent
of the whole person.”
The Office medical adviser reviewed Dr. Snead’s report on April 20, 2007 and concluded
that appellant had nine percent right upper extremity impairment. In reaching this conclusion,
the Office medical adviser found a five percent impairment for 110 degrees of flexion using
Figure 16-40 at 476, a three percent impairment for 120 degrees abduction using Figure 16-43 at
477 and a one percent impairment for external rotation 45 degrees using Figure 16-46, page 479.
With respect to internal rotation, the Office medical adviser stated that there was no impairment
for internal rotation since Dr. Snead did not measure “it in the standard fashion (as described by
the A.M.A., Guides page 478).”2 The Office medical adviser also noted no impairment could be
given for weakness. Utilizing page 508 of the A.M.A., Guides, the Office medical adviser
explained that, “[d]ecreased strength cannot be rated in the presence of decreased motion,
painful conditions, deformities, or absence of parts … that prevent effective application of
maximal force in the region being evaluated.” (Emphasis in the original.) He concluded that
appellant had decreased motion which precluded a strength impairment rating.
On May 18, 2007 the Office granted appellant a schedule award for a nine percent
impairment of the right upper extremity, 38.08 weeks3 from February 20 to September 4, 2007.

2

The A.M.A., Guides describe the type of measurements for internal and external rotation. See A.M.A.,
Guides 478.
3

The Federal Employees’ Compensation Act provides for 312 weeks of compensation for 100 percent loss or loss
of use of an upper extremity. 5 U.S.C. § 8107(c)(1). The Board notes that Office made a mathematical error in its
multiplication. Multiplying 312 weeks by nine percent equals 28.08 weeks of compensation not 38.08 weeks.

2

LEGAL PRECEDENT
The schedule award provision of the Act4 and its implementing regulations5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, the Act does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulation as the
appropriate standard for evaluating schedule losses.6
ANALYSIS
The Office issued a schedule award for a nine percent permanent impairment to the right
upper extremity, based on the April 20, 2007 report from the Office medical adviser. The issue
is whether appellant has established that he has more than nine percent impairment of his right
upper extremity related to his accepted employment injury.
The treating physician, Dr. Snead, had reported that appellant had a 9 percent impairment
for loss of range of motion and a 12 percent impairment for weakness resulting in a total 20
percent impairment of the right upper extremity or a 12 percent whole person impairment. The
Board notes that a schedule award is not payable for an impairment of the whole person.7
Dr. Snead’s impairment recommendation included 12 percent impairment based on weakness
under Table 16-35 of the A.M.A., Guides.8 However, the A.M.A., Guides state that the use of
such a method for calculating impairment is appropriate only in a rare case where the loss of
strength represents an impairing factor that has not been considered adequately by other
methods. This section of the A.M.A., Guides states that decreased strength cannot be rated in the
presence of decreased motion.9 Dr. Snead did not explain how his inclusion of weakness in
appellant’s impairment rating comported with the A.M.A., Guides or why it would be
appropriate in appellant’s case.
The Office’s procedures indicate that referral to an Office medical adviser is appropriate
when a detailed description of the impairment from the attending physician is obtained.10 The
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id.; see Billy B. Scoles, 57 ECAB ___ (Docket No. 05-1696, issued December 7, 2005).

7

D.H., 58 ECAB ___ (Docket No.06-2160, issued February 12, 2007); Marilyn S. Freeland, 57 ECAB ___
(Docket No.06-563, issued June 7, 2006).
8

Supra note 6 at 510.

9

Id. at 508.

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).

3

Office medical adviser applied the fifth edition of the A.M.A., Guides to the physical findings of
Dr. Snead to determine that appellant was entitled to a nine percent impairment of the right upper
extremity.
In an April 20, 2007 report, the medical adviser reviewed the findings of the treating
physician, Dr. Snead and applied the A.M.A., Guides. The Office medical adviser correctly
noted that Dr. Snead erred in his impairment calculations by including an impairment rating for
weakness because he had sustained a loss of range of motion. With respect to loss of range of
motion, he properly applied the appropriate figures in the A.M.A., Guides for shoulder range of
motion. Under Figure 16-40, 110 degrees of flexion is five percent impairment,11 120 degrees of
abduction results in a three percent impairment and 45 degrees of external rotation is a one
percent impairment.12 With respect to internal rotation, the Office medical adviser noted
Dr. Snead did not comply with the standards set by A.M.A., Guides in determining internal
rotation impairment and thus no impairment rating was appropriate. The Office medical adviser
pointed out that, since appellant had a decreased range of motion, an impairment rating for loss
of strength was precluded. As the Office medical adviser’s April 20, 2007 impairment rating
conforms to the A.M.A., Guides (5th ed. 2001), his finding constitutes the weight of the medical
evidence.13 Appellant has not submitted any probative medical evidence indicating that he has
greater than nine percent impairment of the right upper extremity.
CONCLUSION
Appellant failed to establish that he was entitled to more than a nine percent impairment
of the right upper extremity, for which he received a schedule award.

11

A.M.A., Guides 476, Figure 16-40.

12

Id. at 477, Figure 16-43 and 479, Figure 16-46.

13

See Bobby L. Jackson, 40 ECAB 593 (1989).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 18, 2007 is affirmed.
Issued: November 16, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

